             Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

BAY PROMO LLC                                    §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §   Case No. 1:20-cv-4326
                                                 §
                                                 §
ARELY NICOLLE MONCADA ALANIZ                     §
                                                 §
        Defendant.                               §
                                                 §           JURY TRIAL DEMANDED
                                                 §


                           PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT COURT:

     Plaintiff Bay Promo LLC (“Bay Promo” or “Plaintiff”) files its Original Complaint against

Defendant Arely Nicolle Moncada Alaniz (“Ms. Moncada” or “Defendant”) and, in support

thereof, alleges the following:

                               I.     PRELIMINARY STATEMENT

        1.       This action arises out of a contract between Bay Promo and Ms. Moncada. The

contract provided that Ms. Moncada would act as a “sales distribution officer” for Bay Promo. Bay

Promo agreed to compensate Ms. Moncada by paying her a commission for a completed sale of

Bay Promo’s products to a buyer that she procured.

        2.       Defendant did initially procure a buyer that entered an agreement to purchase Bay

Promo’s products for the purpose of resale to the State of New York Health Department. Although

the sales contract had not been fully performed, Bay Promo, as an act of good will, transferred a

portion of the commission Defendant would earn from the completed sale to Defendant in advance.




ORIGINAL COMPLAINT – PAGE 1
            Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 2 of 11




       3.       Ultimately, the buyer Defendant had procured breached the agreement and Bay

Promo did not complete the sale of its products to the buyer. Litigation with the buyer is ongoing.

Bay Promo asked Defendant to return the payment she had received because, under the terms of

her contract, she was only entitled to a commission if the sale to the State of New York Health

Department was successful.

       4.       Defendant refused to do so. Subsequently, Defendant divulged confidential

information, obtained under her contract, to third parties in violation of her contract and federal

law. Defendant continues to divulge this confidential information in a manner that threatens

Plaintiff’s business and is causing Plaintiff to suffer damages.

       5.       Defendant has refused to comply with the terms of her contract and continues to

place Plaintiff’s business interests in jeopardy. As such, Plaintiff is compelled to seek this court’s

assistance in enforcing Plaintiff’s contractual rights and protecting its business interests.

                                           II.     PARTIES

       6.       Bay Promo is a limited liability company organized and existing under the laws of

Florida with its principal place of business in Tampa, Florida. For purposes of this action only, it

may be served through its counsel listed below.

       7.       Defendant is a citizen and resident of the State of Massachusetts at address 1

Leighton street # 1101, Cambridge, Massachusetts, 02141.

                               III.    JURISDICTION AND VENUE

       8.       This Court has personal jurisdiction over Defendant as Defendant has adequate

minimum contacts with the State of New York.

       9.       This Court has subject matter jurisdiction over this action under 28 U.S.C. §1332

because the parties are diverse and the amount in controversy exceeds $75,000.



ORIGINAL COMPLAINT – PAGE 2
         Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 3 of 11




       10.       This Court has subject matter jurisdiction over this action under 28 U.S.C. §1331.

       11.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2).

                                   IV.     BACKGROUND FACTS

       12.       Plaintiff is a Florida-based company that specializes in the sale and distribution of

promotional items. Plaintiff has clients in numerous industries, such as construction, healthcare,

education, hospitality, telecommunications, and real estate. Plaintiff’s clients include domestic and

transnational corporations, as well as governmental entities. Plaintiff also provides importing and

distributing services from product suppliers outside of the United States to clients within the

United States.

       13.       Defendant is an individual who was engaged by Plaintiff as an independently

contracted “sales distribution officer” on March 23, 2020.

   A. Defendant’s Contract With Bay Promo

       14.       On March 21, 2020, Defendant contacted Bay Promo and represented that she had

contacts with potential buyers of Bay Promo’s products in the United States and in Nicaragua.

Defendant sought a business relationship wherein she would procure a client for Bay Promo in

exchange for a commission on any sale made to the client that she procured.

       15.       Defendant introduced Bay Promo to Denim & More, LLC, a Florida-based

company (“Denim & More”). On March 23, 2020, Denim & More ordered $3,640,000.00 worth

of products from Bay Promo (“the Sales Agreement”). These products were subject to delivery to

the State of New York Health Department.

       16.       Also on March 23, 2020, prior to the formalization of the sales agreement with

Denim & More, the parties entered an agreement (“Commission Agreement” or “the agreement”).




ORIGINAL COMPLAINT – PAGE 3
          Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 4 of 11




         17.    The agreement provided that Defendant would receive a commission of 6% of gross

sales in the amount of $3,640,000.00 based on Invoice 3184 from Bay Promo to Denim and More

for the sale of two million units of K95 masks and surgical masks which were to be provided to

the State of New York Health Department. This commission was for Defendant’s procurement of

the Sales Agreement with Denim & More. Defendant was entitled to payment of the commission

once the sale was complete.

         18.    The Commission Agreement further provided that, as an independent contractor for

Bay Promo, Defendant would have access to information regarding inventions, products, product

designs, processes, technical matters, trade secrets, copyrights, customer lists, prices, costs,

discounts, business affairs, and future plans (collectively, “the information”). The agreement

explicitly recognized that the information was a valuable, special, and unique asset owned by Bay

Promo.

         19.    Defendant agreed that she would not at any time, or in any manner, either directly

or indirectly, divulge, disclose, or communicate any of the information to a third party without the

prior written consent of Bay Promo. Defendant further agreed that she would treat the information

as strictly confidential.

         20.    The agreement provided that any breach of the confidentiality provisions of the

agreement would be a material violation of the agreement entitling Bay Promo to legal and/or

equitable relief.

         21.    The Commission Agreement provided that it was to be construed under the laws of

the State of Florida.

    B. Defendant’s Initial Breach of the Commission Agreement




ORIGINAL COMPLAINT – PAGE 4
         Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 5 of 11




       22.     As an act of good-will, Bay Promo gave Defendant an advance on her expected

commission for the Sales Agreement in the amount of $40,000. Under the terms of the Commission

Agreement, Defendant was not entitled to any commission payments until the sale she procured

was complete. The sale was to be complete after the State of New York accepted the procured

KN95 masks and surgical masks.

       23.     Subsequently, Denim & More breached the Sales Agreement and refused to

perform its payment obligations. Litigation over the damages Bay Promo has suffered as a result

of Denim & More’s breach is ongoing.

       24.     Due to the fact that the Sales Agreement was unsuccessful, Defendant was not

entitled to a commission. As such, Bay Promo requested that Defendant return the $40,000

advance payment which she had received, but not earned.

       25.     Defendant refused to do so. Instead, Defendant has unjustifiably demanded that she

be paid a full commission for the unsuccessful sale in the amount of $600,062.80.

   C. Defendant’s Unlawful Recording and Disclosure of Telephone Conversations and
      Defendant’s Violation of the Confidentiality Provisions of the Commission
      Agreement

       26.     Subsequently, Defendant continued to contact Plaintiff and make demands that

Plaintiff pay her an unearned commission for the Sales Agreement.

       27.     During this time, Defendant had multiple telephone conversations with Plaintiff’s

owners and representatives. Without consent of the involved parties, and in violation of Florida

law, Defendant made audio and video recordings of those conversations.

       28.     Subsequently, Defendant disclosed those recordings to third parties, again without

the consent of the involved parties.




ORIGINAL COMPLAINT – PAGE 5
          Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 6 of 11




        29.     Additionally, since the end of her relationship with Bay Promo, Defendant has

divulged information about the Sales Agreement, Bay Promo’s business affairs, and customer

information to third parties.

        30.     Defendant acquired this information as a result of her contract with Bay Promo and

was obligated to treat this information as strictly confidential under the terms of the Commission

Agreement.

        31.     The information contained in the recorded telephone conversations and the other

pieces of divulged information were trade secrets, as they provided Bay Promo with independent

economic value from not being generally known to, and not being readily ascertainable by proper

means by, other persons who can obtain economic value from their disclosure or use.

        32.     Furthermore, Bay Promo has at all times made reasonable efforts to ensure the

information Defendant divulged remained secret.

                                     V.      CAUSES OF ACTION

COUNT I – BREACH OF CONTRACT

        33.     Plaintiff incorporates all of the allegations described above in Paragraphs 1-32 as

if they were set forth in their entirety herein.

        34.     The Commission Agreement was a valid contract between Plaintiff and Defendant.

        35.     Plaintiff performed all of its obligations according to the terms of the contract.

        36.     Defendant’s actions, detailed above, constituted breaches of the contract.

        37.     Plaintiff has been damaged by Defendant’s actions in violation of the contract and

seeks compensatory damages in an amount to be determined by a trier of fact as well as its

attorney’s fees incurred in bringing and prosecuting this case.

        38.     Plaintiff further seeks an injunctive order prohibiting Defendant from further

divulging confidential information in violation of the contract.

ORIGINAL COMPLAINT – PAGE 6
           Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 7 of 11




COUNT II – UNJUST ENRICHMENT

       39.     Plaintiff incorporates all of the allegations described above in paragraphs 1-38 as if

they were set forth in their entirety herein.

       40.     Plaintiff conferred a benefit on Defendant by providing an advance payment of a

portion of her commission before it was earned.

       41.     Defendant voluntarily accepted and retained the benefit conferred.

       42.     The circumstances are such that it would be inequitable for Defendant to retain the

benefit.

COUNT III – UNLAWFUL INTERCEPTION AND DISCLOSURE OF WIRE, ORAL, OR
ELECTRONIC COMMUNICATIONS UNDER FLORIDA STATUTE §934.10

       43.     Plaintiff incorporates all of the allegations described above in paragraphs 1-42 as if

they were set forth in their entirety herein.

       44.     Under the provisions and definitions set forth in Florida Statute §934 et seq,

Defendant unlawfully intercepted Plaintiff’s oral wire communications.

       45.     Specifically, Defendant created audio and video recordings of telephone

conversations between Plaintiff and Defendant without the consent of all parties.

       46.     Subsequently, Defendant disclosed these recordings to third parties without the

consent of the affected parties.

       47.     Plaintiff had a reasonable expectation that the contents of the telephone

conversations would remain confidential.

       48.     Florida Statute §934.10 permits a civil cause of action against any person or entity

who intercepts, discloses, or uses, or procures any other person or entity to intercept, disclose, or

use, such communications.




ORIGINAL COMPLAINT – PAGE 7
             Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 8 of 11




          49.    Plaintiff has been damaged by Defendant’s unlawful interception and disclosure.

As permitted by Florida law, Plaintiff seeks compensatory damages in an amount to be determined

by a trier of fact, punitive damages, a reasonable attorney’s fee and other litigation costs reasonably

incurred.

          50.    Plaintiff seeks an injunctive order prohibiting Defendant from making any further

disclosures of the unlawfully intercepted communications.

          51.    Plaintiff further seeks any additional equitable or declaratory relief as may be

appropriate.

COUNT IV – MISAPPROPRIATION OF TRADE SECRETS UNDER THE FLORIDA
UNIFORM TRADE SECRETS ACT

          52.    Plaintiff incorporates paragraphs 1-51 as if they were set forth in their entirety

herein.

          53.    Defendant acquired trade secrets owned by Plaintiff as a result of her contract with

Plaintiff.

          54.    Defendant misappropriated Plaintiff’s trade secrets by disclosing them to third

parties without Plaintiff’s knowledge or consent.

          55.    At the time of Defendant’s disclosure, Defendant knew, or had reason to know, that

her knowledge of Plaintiff’s trade secrets was acquired under circumstances that gave rise to a

duty to maintain their secrecy or limit the use of the trade secrets..

          56.    Defendant had a contractual duty to maintain the secrecy of Plaintiff’s trade secrets.

          57.    Defendant’s disclosure of Plaintiff’s trade secrets was willful and malicious.

          58.    Plaintiff has been damaged by Defendant’s unauthorized disclosures. Plaintiff

seeks damages for any loss caused by Defendant’s disclosures and for any unjust enrichment

caused by the misappropriation of Plaintiff’s trade secrets.


ORIGINAL COMPLAINT – PAGE 8
             Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 9 of 11




          59.    Plaintiff seeks exemplary damages for Defendant’s willful and malicious disclosure

of its trade secrets.

          60.    Plaintiff seeks an injunctive order prohibiting Defendant from making any further

disclosures of Plaintiff’s trade secrets.

          61.    Plaintiff seeks a reasonable attorney’s fee and other litigation costs reasonably

incurred.

COUNT V – MISAPPROPRIATION OF TRADE SECRETS UNDER THE FEDERAL
DEFEND TRADE SECRETS ACT, 18 U.S.C. §§1831-1839

          62.    Plaintiff incorporates paragraphs 1-61 as if they were set forth in their entirety

herein.

          63.    Defendant acquired trade secrets owned by Plaintiff as a result of her contract with

Plaintiff.

          64.    Plaintiff’s trade secrets were related to a product or service used in, and intended

for use in, interstate and foreign commerce

          65.    Defendant misappropriated Plaintiff’s trade secrets by disclosing them to third

parties without Plaintiff’s knowledge or consent.

          66.    At the time of her disclosure, Defendant knew, or had reason to know, that she had

acquired the trade secrets under circumstances giving rise to a duty to maintain the secrecy of the

trade secrets or limit the use of the trade secrets.

          67.    Defendant had a contractual duty to maintain the secrecy of Plaintiff’s trade secrets.

          68.    Defendant’s disclosure of Plaintiff’s trade secrets was willful and malicious.

          69.    Plaintiff has been damaged by Defendant’s unauthorized disclosures. Plaintiff

seeks damages for any loss caused by Defendant’s disclosure and for any unjust enrichment caused

by the misappropriation of Plaintiff’s trade secrets.


ORIGINAL COMPLAINT – PAGE 9
         Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 10 of 11




        70.     Plaintiff seeks exemplary damages for Defendant’s willful and malicious disclosure

of its trade secrets.

        71.     Plaintiff seeks an injunctive order prohibiting Defendant from making any further

disclosures of Plaintiff’s trade secrets.

        72.     Plaintiff seeks a reasonable attorney’s fee and other litigation costs reasonably

incurred.

                                            VI.    PRAYER

        WHEREFORE, Plaintiff prays that upon a final hearing or trial, Plaintiff be awarded

judgment against Defendant for the following:

    (a) Compensatory damages;

    (b) Exemplary damages

    (c) Reasonable attorneys’ fees and costs;

    (d) Prejudgment and post-judgment interest;

    (e) Injunctive relief; and

    (f) Such other general relief to which Plaintiff may be justly entitled.

DATED: September 15, 2020.

                                                      Respectfully submitted,




                                                /s/ Nick Oberheiden_______

                                                Dr. Nick Oberheiden
                                                NY Reg. No. 4619011
                                                nick@federal-lawyer.com
                                                OBERHEIDEN P.C.
                                                5728 LBJ Freeway, Suite 250
                                                Dallas, Texas 75240
                                                (214) 334-7648 (Telephone)

ORIGINAL COMPLAINT – PAGE 10
        Case 1:20-cv-12050-RGS Document 1 Filed 09/15/20 Page 11 of 11




                                    (972) 559-3365 (Facsimile)
                                    ATTORNEY FOR PLAINTIFF




ORIGINAL COMPLAINT – PAGE 11
